Title: From Benjamin Franklin to Robert Cochran, 12 June 1779
From: Franklin, Benjamin
To: Cochran, Robert


Sir,
Passy June 12. 1779
I received yours of Augt 16. a long time after the Date. I am happy that any little Notice I have been able to take of your Son is agreable to you. He is truely a fine Boy, ingenious, active, industrious, and capable of any Improvement you may think fit to bestow upon him in his Education.— From his good Dispositions of Mind, there is great Reason to hope, that his Parents will have much Satisfaction in him. I am, Sir, Your most obedient humble Servant.
B Franklin
Capt. Cochran.
